EXHIBIT 10.8

[c52719_ex10-8x1x1.jpg]

May 29, 2006

Ms. Laryssa Yuel

Private and Confidential

Dear Laryssa:

We are very pleased to offer you the position of Financial Controller with RAM
Reinsurance Company Ltd. (“RAM Re” or the “Company”). Reporting to the Chief
Financial Officer, your role will include those responsibilities described in
the attached job description. This description is not intended to be all
inclusive and may expand initially as the Company grows and as you become more
familiar with the organization.

The key terms of our offer are as follows:

Start Date: Upon Immigration approval.

Office Location: The main office is located at RAM Re House, 46 Reid Street,
Hamilton, Bermuda and other locations as recognized from time to time.

Work Week: Monday through Friday, 9:00 a.m. to 5:00 p.m., including a lunch
break of one hour and such other hours as may be necessary or directed. As a
salaried employee you will be expected to be flexible with your schedule to
accommodate occasional evening and weekend work hours as well as business
travel.

Base Salary: You will receive an annual base salary of US$145,000.00 per annum.
You will be paid bi-weekly in arrears on every second Thursday of each month.
Your salary will be subject to annual review each December with your first
review being December 2006.

Bonus: You will be eligible for a discretionary annual performance bonus of up
to 40% of your base salary. Bonuses will be awarded based on the Company’s
financial performance as well as your personal performance. Your first bonus
payment will be paid in January 2007 in respect of the Company’s fiscal year
ended December 31, 2006. Any bonus paid in respect of the 2006 year will be
prorated based on your employment commencement date.

Government Fees: At present, RAM Re will pay all government employment taxes and
social security payments on your behalf without any deductions from your base
salary.

RAM REINSURANCE COMPANY LTD., RAM Re House, 46 Reid Street, Hamilton, Bermuda

MAILING ADDRESS: PO Box HM 3302, Hamilton HM PX, Bermuda

TELEPHONE: 441 296 6501 FAX: 441 296 6509 EMAIL: ramre@ramre.bm


--------------------------------------------------------------------------------



Medical Coverage: The Company maintains a standard package of comprehensive
health, dental, vision, group life and disability insurances through BF&M that
are extended to all employees of RAM Re. The Company will absorb 100% of costs
of the premiums of these insurances on your behalf. The Company reserves the
right to amend service providers and contribution rates. You may elect to
include a spouse or other dependants in the benefit programs, subject to the
benefit providers’ conditions and regulations.

Insurance Coverage: The Company will pay the full cost of your Group Life
Benefit, Basic Accidental Death and Dismemberment, and Dependant Life Benefit.
The Company will provide group life insurance and accidental death and
dismemberment coverage at the rate of three times the employee’s annual salary.
Long-term disability coverage for all employees is based on the employee’s
monthly salary and will be paid at a rate of 75% of monthly earnings. All
premiums will be paid by RAM Re.

Flexible Spending Account: You will be eligible to participate in the RAM Re
flexible spending account program and take advantage of a $1,500.00 per annum
benefit to be used for funding of a range of available options including gym
memberships and cellular phone services. This year’s entitlement will be
prorated.

Pension: RAM Re maintains a non-contributory, defined contribution pension plan
whereby 10% of your base salary and bonus will be paid into a self-directed
investment fund. Contributions are invested monthly in arrears. Contributions
are fully vested 12 months after employment commences. The 10% pension is
inclusive of the mandatory Bermuda pension plan contributions.

Vacation/Leaves of Absence: You will be entitled to 25 days paid holiday for
each completed calendar year of continuous employment with the Company plus
local public holidays of approximately 10 days per year. Vacation time is
calculated annually on a pro-rata basis from January 1 to December 31. Other
conditions regarding vacation and other leaves of absence are outlined in the
Employee Handbook.

Personal Days: Starting in January of 2006, you will be entitled to two
additional vacation days per annum to be used for personal maintenance
activities such as parenting/family duties.

Sickness: You will be entitled to sick leave as set forth in the Employee
Handbook, If you are absent due to an illness for more than two consecutive
days, you may be required to produce a doctor’s certificate.

Overtime: You are considered a professional member of staff and should be
prepared to commit sufficient time and effort to the delivery of distinctive
service to our clients and to RAM Re responsibilities and special projects. RAM
Re compensates employees for overtime hours worked through annual bonus
payments.

Confidentiality Agreement: Professional ethics demand faithfulness to those who
work for us, and those who entrust work to us. We must be certain that all
employees hold any proprietary information learned or given to them in absolute
confidence. By accepting

2


--------------------------------------------------------------------------------



employment, you agree to maintain in confidence, and to use only in the interest
of RAM Re, any and all information acquired by you in the course of your
employment. You will be required to sign an acknowledgement with respect to the
Code of Conduct. Further details regarding RAM Re’s policy on confidentiality
and other matters can be found in the Code of Conduct.

Discipline Procedures: The Company has a progressive disciplinary procedure in
place that allows varying levels of disciplinary action for specific discipline
issues. Employees who violate any Company rule or policy will be disciplined
fairly, consistently, and in proportion to the seriousness of the circumstances
as determined by the management. This may include disciplinary action up to and
including summary dismissal from employment for the first offence.

The Company’s disciplinary policy allows different levels of disciplinary action
prior to dismissal, depending on the seriousness of the offence. Serious
offences for which an employee may be terminated immediately include but are not
limited to: intoxication at work, theft, drug use at work, inappropriate use of
the internet or electronic mail, falsifying of the employment application,
breach of confidentiality of Company information, excessive and unexplained
tardiness or absences or other offences. The Company will give the employee
every reasonable opportunity to correct deficiencies before being dismissed.

Grievance Procedures: The Company will have a formal grievance procedure in
place whereby any aggrieved employee may file a grievance in accordance with
procedures set out in the Employee Handbook. Sexual harassment or physical
threats will not be tolerated and will also be subject to a formal reporting
procedure.

The Company has established procedures for the fair, orderly, and prompt
resolution of job related disputes that may arise between employees.
Communication is an important tool in maintaining a satisfactory and productive
work environment. Any employee involved in a grievance will have the right to
participate in this procedure free from interference, coercion, restraint,
discrimination, or reprisal. No employee will be penalized for bringing a valid
complaint to the attention of management.

Dress Code: The Company has adopted a casual dress code. However, employees
should always keep in mind the high standard to be displayed by RAM Re employees
and are expected to maintain this same standard in personal appearance, grooming
and appropriateness of dress consistent with our professional image. Business
attire will be required from time to time.

Training and Development: RAM Re supports and encourages employee development
and will contribute to the cost of further education and training as outlined in
the Employee Handbook, which will be provided to you upon commencement of
employment.

Notice Period: The terms of this agreement may be terminated by either party on
giving 3 month’s notice in writing in the event employment is terminated or you
wish to leave the Company.

3


--------------------------------------------------------------------------------



I am very pleased to extend this offer and look forward to you joining the RAM
Re team in Bermuda.

I hope that the above terms and conditions meet with your agreement. If so,
please contact me at your earliest convenience to advise of your acceptance of
the offer. In addition, please sign the attached copy of this letter and forward
it to me.

Please call me directly if you have any questions.

Yours Sincerely,

RAM Reinsurance Company, Ltd.


[c52719_ex10-8x4x1.jpg]   Richard Lutenski, Chief Financial Officer          
Accepted and Agreed to:   [c52719_ex10-8x4x2.jpg]   Laryssa Yuel       05/26/06
  Date      




4

--------------------------------------------------------------------------------



JOB DESCRIPTION

Principal Duties and Responsibilities

This position exists to provide professional controllership activities to RAM
and its various legal entities. The position is responsible for execution and
coordination of accounting; timely, accurate and complete financial reporting
and management reporting; and the direct oversight and supervision of financial
staff engaged in financial activities. Primary responsibilities and activities
include:

1.     

Responsible for primary accounting decision-making, including conducting
analysis, assessing implications, providing recommendations, reviewing with
outside accountants, as necessary, and directing and overseeing implementation
of all GAAP accounting pronouncements and the preparation of financial
statements in accordance with U.S. GAAP and Bermuda statutory accounting, as
appropriate. Oversee and direct the preparation of quarterly and annual
financial statements and management reporting according to established schedules
and deadlines, such as internal reports and reports for the board of directors
or shareholders, assuring that appropriate analytics and reviews are established
to help assure accuracy or financial data. Coordinate annual audit and quarterly
reviews of outside accounts and developing productive relationships with outside
accountants.

  2.     

Develop and oversee all public financial filings, including any filings made
with the SEC, NYSE, and Bermuda statutory authorities. Assure that such filings
are in compliance with applicable law, rules, and regulations and coordinate all
filings with the outside accountants wherever appropriate.

  3.     

Responsible for establishing and assuring financial controls, including controls
over financial data and access to financial systems, and for documentation of
accounting policy and financial processes and controls so as to assure that
exposure to misstatement or errors in financial statements and reporting is
appropriately mitigated.

  4.     

Monitor financial performance, including operating expense budget, and provide
reports and recommendations regarding variances to plan and budget, as well as
recommendations for improvements in business performance and/or planning and
budgeting activities so as to result in a more useful, complete, or accurate
plan.

  5.     

Evaluate the performance of financial staff and assure that appropriate
resources, both staff and technology, are in place to meet the needs and
responsibilities associated with financial and management reporting, accounting,
and other financial responsibilities.

  6.     

Participate actively in the AFGI financial affairs committee in the development
of industry standards, enhancing the Company’s reputation in the industry.

 


5


--------------------------------------------------------------------------------